Citation Nr: 1037211	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  05-21 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for restrictive lung 
disease.

2.  Entitlement to service connection for a disability of the 
cervical spine.


REPRESENTATION

Veteran represented by:	Sean Kendall, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

P. Childers, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
October 1971 to December 1972.

This matter is before the Board of Veterans Appeals (Board) on 
appeal of a rating decision in April 2004 of a Department of 
Veterans Affairs (VA) Regional Office (RO).

In May 2008, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing is 
in the Veteran's file.

In June 2008, the Board remanded the claims for additional 
development.  As the requested development has been completed, no 
further action is necessary to comply with the Board's remand 
directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In a decision in April 2009, the Board denied the claims of 
service connection for restrictive airway disease and for a 
disability of the cervical spine.  The Veteran then appealed the 
decision of the Board decision to the United States Court of 
Appeals for Veterans Claims (Court).  In an Order in May 2010, 
the Court granted a Joint Motion for Remand of the Parties (the 
VA Secretary and the Veteran, who was represented by counsel) and 
vacated the Board's decision and remanded the case to the Board 
for readjudication consistent with the Joint Motion. 

The claims are REMANDED to the Department of Veterans Affairs 
Regional Office. 




REMAND

On the claim of service connection for restrictive lung disease, 
the Parties agreed that the Board's statement was inadequate to 
explain why the Veteran was not afforded a VA examination under 
the duty to assist, citing McLendon v. Nicholson, 20 Vet. App. 79 
(2006). 

On the claim of service connection for a disability of the 
cervical spine, the Parties agreed that the Board did not 
adequately explain why the Veteran's statements about neck 
symptoms, pertaining to continuity of symptomatology, did not 
warrant a VA examination under the duty to assist, citing 
McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

To comply with the Court's Order, the claims are REMANDED for the 
following action:
1.  Afford the Veteran a VA pulmonary 
examination to determine: 

a).  Whether the Veteran currently has 
restrictive lung disease; and, if so, 

b).  Whether it is more likely than not 
(probability greater than 50 percent), at 
least as likely as not (probability of 50 
percent), less likely than not (probability 
less than 50 percent), or an opinion is not 
possible without resort to speculation that 
the current restrictive lung disease is 
related to the in-service "ARD" in November 
1971, requiring four days of hospitalization, 
in which the treatment and course in the 
hospital were benign and the pertinent 
finding was a negative chest X-ray and the 
diagnosis was "ARD." [The in-service 
documentation was in a progress note.  The 
in-patient records were requested, but no 
records were found.]. 
In formulating the opinion, whether 
"ARD" is either adult respiratory 
distress or acute respiratory disease, the 
examiner is asked to consider the 
following significant facts: 

After service, private medical records 
show that in April 1983 a chest X-ray was 
normal; and in December 1997, the Veteran 
complained of recent chest congestion and 
shortness of breath, and the diagnoses 
included left lower lobe pneumonia; 

VA records show that in March 1999 the 
Veteran complained of a cough of five 
years' duration, and a chest X-ray showed 
possibly atelectasis; in June 1999, a 
pulmonary function test showed restrictive 
lung disease; in July 1999, the Veteran 
was evaluated for a chronic cough of four 
to five years' duration, history included 
pneumonia in 1997, a chest X-ray showing 
possible atelectasis, which had been 
stable since August 1996, and the 
assessment was restrictive lung disease 
and chronic cough; in August 2003, the 
Veteran complained of a chronic cough, a 
chest X-ray showed atelectasis in the left 
upper lobe, and the assessment was 
restrictive lung disease with chronic 
cough; and, 

In May 2008, the Veteran testified that in 
service in November 1971 he was 
hospitalized for pneumonia and that he has 
had pneumonia several times since then.






If however after a review of the record, 
an opinion on causation is not possible 
without resort to speculation, the 
examiner is asked to clarify whether 
actual causation cannot be determined 
because there are multiple potential 
causes, when one cause, namely, the in-
service "ARD," is not more likely than 
any other to cause the Veteran's current 
restrictive lung disease and that an 
opinion on causation is beyond what may be 
reasonably concluded based on the evidence 
of record and current medical knowledge. 

The Veteran's file must be made available 
to the VA examiner for review.

2.  Afford the Veteran a VA orthopedic 
examination to determine: 

a).  Whether the Veteran currently has a 
disability of the cervical spine; and, if so, 

b).  Whether it is more likely than not 
(probability greater than 50 percent), at 
least as likely as not (probability of 50 
percent), less likely than not (probability 
less than 50 percent), or an opinion is not 
possible without resort to speculation that 
the current disability of the cervical spine 
is related to the Veteran's airborne training 
in service in which the Veteran had several 
"bad" jumps, according to his testimony in 
May 2008. 




In formulating the opinion, the examiner 
is asked to consider the following 
significant facts: 

A discreet cervical injury is not 
documented in the service treatment 
records, although the Veteran is competent 
to describe symptoms of an injury.  After 
service from 1972 to 2008, there was no 
evidence of a disability of the cervical 
spine. 

If however after a review of the record, 
an opinion on causation is not possible 
without resort to speculation, the 
examiner is asked to clarify whether 
actual causation cannot be determined 
because there are multiple potential 
causes, when one cause, namely, the 
symptoms as described by the Veteran, is 
not more likely than any other to cause 
the Veteran's current disability of the 
cervical spine and that an opinion on 
causation is beyond what may be reasonably 
concluded based on the evidence of record 
and current medical knowledge. 

The Veteran's file must be made available 
to the VA examiner for review.

3.  After the requested development is 
completed, adjudicate the claims.  If any 
decision remains adverse to the Veteran, 
then provide him and his attorney a 
supplemental statement of the case and 
return the case to the Board.








The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans'' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



